UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): September 29, 2014 EQCO2, INC. (Exact Name of Registrant as Specified in its Charter) Nevada 000-52653 98-0505768 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 11226 Pentland Downs Street, Las Vegas NV 89141 (Address of Principal Executive Office) (Zip Code) Registrant's telephone number, including area code: (702) 448-1543 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 4 - Matters Related to Accountants and Financial Statements Item 4.01. Changes in Registrant’s Certifying Accountant 1. Previous Independent Registered Public Accounting Firm. On September 29, 2014, the Board of Directors of EQCO2, Inc. (the “Company”) dismissed its independent registered public accounting firm, Madsen & Associates (“Madsen”). On September 29, 2014, the Company approved the engagement Malone Bailey LLP (“Malone”) as its new independent registered public accountants. The reports of Madsen on the Company’s consolidated financial statements as of and for the fiscal years ended October 31, 2012 and 2011 did not contain an adverse opinion or a disclaimer of opinion, and were not qualified or modified as to uncertainty, audit scope or accounting principles except as to a going concern qualification. During the fiscal years ended October 31, 2012 and 2011, and the subsequent interim period through September 28, 2014, there were no (i) “disagreements” (as that term is defined in Item 304(a)(1)(iv) of Regulation S-K) with Madsen on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreements, if not resolved to Madsen’s satisfaction, would have caused Madsen to make reference to the subject matter thereof in its reports for such fiscal years and interim period, or (ii) “reportable events” as that term is described in Item 304(a)(1)(v) of Regulation S-K. The Company provided Madsen with a copy of the disclosures made in this Current Report on Form 8-K and requested that Madsen furnish it with a letter addressed to the Securities and Exchange Commission stating whether or not it agrees with the Company’s statements herein and, if not, stating the respects in which it does not agree. 2. New Independent Registered Public Accounting Firm. On September 29, 2014, the Company engaged Malone Bailey LLP as its new independent certified public accounting firm to audit the Company’s financial statements for the fiscal year ended October 31, 2013. During the fiscal years ended October 31, 2012 and 2011, and the subsequent interim period through September 28, 2014, neither the Company nor anyone on its behalf has consulted with Malone regarding (i) the application of accounting principles to a specified transaction, either completed or proposed, (ii) the type of audit opinion that might be rendered on the Company’s financial statements, or (iii) any matter that was either the subject of a “disagreement” (as that term is defined in Item 304(a)(1)(iv) of Regulation S-K) or a “reportable event” (as that term is described in Item 304(a)(1)(v) of Regulation S-K). Item 9.01. Financial Statements and Exhibits. (d) Exhibits. 2 SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. EQCO2, Inc. f/k/a CLEANTECH TRANSIT, INC. September 29, 2014 By: /s/ Kenneth Bosket Kenneth Bosket, CEO 3
